FINAL



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-05-462-CR





JIOVHANY DISCUA GUILLEN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On December 20, 2005, we notified appellant
 that this court may not have jurisdiction over this appeal because it appeared the notice of appeal was not timely filed.  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court on or before December 30, 2005, a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 26.2(a), 44.3.  We have not received a response.

The trial court’s judgment was signed on August 25, 2005.  Appellant’s motion for new trial or notice of appeal was due on September 26, 2005.  Appellant did not file a motion for new trial and did not file his notice of appeal until December 6, 2005.  Therefore, Appellant’s notice of appeal is untimely and we lack jurisdiction over the appeal.  
See Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

 
Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P
. 43.2(f). 

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  March 2, 2006	

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.